Title: To George Washington from Captain William Helms, 1 July 1780
From: Helms, William
To: Washington, George



Sir
New Town (Sussex) [N.J.] 1st July 1780

I Inform your Excellency I was sent here by Order of General Maxwell in consiquence of your Orders to him, to request the Officers of Milittia to furnish a Guard Sufficient for the security of the Stores at this place & Hackts Town, I have made applycation Accordingly but have got but a very Insufficient number and those under bad regulations as I find it Impracticable to keep them from runing home. The Colonels of Milittia complain of the Multiplysity of buisness they have at present on their hands, men to raise for the Army likewise for the defence of their Frontiers, this they fear will put it out of their power to furnish me with the men required—Should look upon a small number of Continental Troops a greater security than any number of Milittia I can collect, as men so near home will not be under any regulations. I am your Excellencys Most Obt Humle Srvt

Wm Helms Capt. 2d Regt J.

